DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement, amendment and remarks filed 11/10/2021.
Claims 1-9 and 17-20 are canceled.
New claims 21-24 are added.
Claims 10-16 and 21-24 are pending.

Election/Restrictions
Applicant has elected claims 10-16 in the response filed 11/10/2021.   
Applicant’s election of claims 10-16 in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
The examiner acknowledges this application as a Continuation-in-part of 15/997,660 filed 06/04/2018 now US 10,660,339 B2.

Specification
The use of the term DOWFAX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is suggested that the trademark name DOWFAX be properly identified in the specification.   In the instant case the term DOWFAX is neither capitalized nor is the term followed by ™, SM, or ® in the as filed specification as deemed appropriate for trademarks.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 uses the trademark name “Dowfax” (DOWFAX).   A trade mark or trade name is used to identify a source of good and not the good themselves.   Thus a trademark or trade name does not identify or describe good associated with the trademark or trade name.   The use of the Trademark DOWFAX appears to be for specific surfactant,   The use of this trademark to Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)) because the use of the trademark cannot be used properly to identify any particular material or produce since the trademark is used to identify the source and not the product and does not identify or describe the products/goods associated with the trademark.   The scope of the claims is thus uncertain. 
Claim 10 contains the trademark/trade name DOWFAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surfactant, such as, Sodium dodecyl diphenyloxide disulfonate and, accordingly, the identification/description is indefinite.
Correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-16 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 and 1-13 of U.S. Patent Nos. 9,788,549 B2 and 10,660,339 B2 respectively, each in view of Gulabani et al. (US 20160319442 A1) . Although the claims at issue are not identical, they are not patentably distinct from each other because 
9,788,549 B2: the process/method of the issued claims prepare chlorine dioxide of the examined claims and the examined claims prepare chlorine dioxide.   The issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 22-23 and 26).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined claim under the trademark DOWFAX.   However, surfactant such as DOWFAX has been known to be used in chlorine dioxide containing composition (see paragraphs [0068], [0052] of Gulabani).   Further also, using the specification as a dictionary clearly shows that one of the surfactants named in the process of making the chlorine dioxide composition is DOWFAX (column 5, line 45).   Therefore, at the effective date of the invention, one having ordinary skill in the art guided by the claims of US 9788549 B2 and the teachings of Gulabani would use the specific surfactant, DOWFAX, used in Gulabani in the process of the issued claims that would predictably produce the chlorine dioxide disinfectant solution. 
10,660,339 B2: the process/method of the issued claims prepares chlorine dioxide of the examined claims and the examined claims prepare chlorine dioxide.   The issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 2 and 12).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined .    
Claims 10-16 and 21-2are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-21 of copending Application No. 16995804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending chlorine dioxide is made by the examined process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior art of Interest: Stevenson (US 20080226748 A1) ----
Stevenson discloses composition and method of making the composition comprising
0.10-20 % by weight of a chlorite salt, 0.1-3 % by weight of an acid, 0.1-2% by weight of an alkaline agent, with the balance being water (see the whole document, the abstract, paragraphs [0022], [0025]-[0028], [0031], [0032] and claims 1-35).   The method of making the biocide 
The acid is selected from the group consisting of citric acid, phosphoric acid, lactic acid, acetylsalicylic acid, and acetic acid or a mixture thereof (paragraphs [0006], [0013], and claim
The acid is selected from the group consisting of citric acid, phosphoric acid, lactic acid, acetylsalicylic acid, and acetic acid or a mixture thereof (paragraphs [0006], [0013], and claim 2.
The alkaline agent is selected from the group consisting of sodium hydroxide, potassium hydroxide, calcium hydroxide, sodium carbonate, potassium carbonate or a mixture thereof (paragraphs [0006], [0015], and claim 4).
Stevenson further adds surfactants (see the whole document, and at least paragraph [0007]) and Stevenson clearly teaches that the acid and alkaline components regulate the pH of the composition (see at least the abstract, paragraph [0008]-[0010], [0019]).  Stevenson teaches that the pH of the solution is regulated such that the formation of hydronium ions from the acid is correspondingly regulated to stabilize the solution for a period of time (see the whole document, paragraph [0009], [0010], [0019], [0025], [0026], and claims 13, 14, 16. 27. 28 and 37); and specifically claim talks about regulating the pH to be between 6.5 and 6.9 and this range intersects claimed range in examined claim 19.

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613